          Case 4:20-cv-05340-YGR Document 300 Filed 11/11/20 Page 1 of 2




 1    Aaron S. Jacobs (Cal. Bar No. 214953)
      ajacobs@princelobel.com
 2    PRINCE LOBEL TYE LLP
      One International Place, Suite 3700
 3    Boston, MA 02110
      Tel: (617) 456-8000
 4
      Matthew D. Vella (Cal. State Bar No. 314548)
 5    mvella@princelobel.com
      PRINCE LOBEL TYE LLP
 6    357 S. Coast Highway, Suite 200
      Laguna Beach, CA 92651
 7    Tel: (949) 232-6375
 8    Attorneys for Plaintiff
 9

10                                    UNITED STATES DISTRICT COURT
11                                 NORTHERN DISTRICT OF CALIFORNIA
12                                             SAN JOSE DIVISION
13 UNILOC 2017 LLC,                                        Case Nos.: 4:20-cv-04355-YGR
                                                           4:20-cv-05330-YGR; 4:20-cv-05333-YGR;
14           Plaintiff,                                    4:20-cv-05334-YGR; 4:20-cv-05339-YGR;
                                                           4:20-cv-05340-YGR; 4:20-cv-05341-YGR
15 v.                                                      4:20-cv-05342-YGR; 4:20-cv-05343-YGR
                                                           4:20-cv-05344-YGR; 4:20-cv-05345-YGR
16 GOOGLE LLC,                                             4:20-cv-05346-YGR
17           Defendant.                                    PLAINTIFF’S NOTICE OF RECENT
                                                           JUDICIAL ACTION
18

19           Plaintiff Uniloc 2017 gives this Court notice of recent action taken by the court in Uniloc

20 USA, Inc. v. Motorola Mobility, Inc., C.A. No. 1:17-cv-01658-CFC (D.Del.). In that action,

21 Motorola had moved to dismiss the action, making similar arguments to those Google has made in

22 these actions, namely, that a third-party, Fortress Credit Co. LLC (“Fortress”), had obtained a right

23 to sublicense patents in the Uniloc portfolio. The court there, Connolly, J., held a hearing on the

24 motion on October 1, 2020. (Google has submitted to this Court a transcript of that hearing, -5346

25 Dkt. No. 214-3).
26

27
28
      PLAINTIFF’S NOTICE OF RECENT JUDICIAL ACTION     1              Case Nos. 4:20-cv-04355, -5330, -5333, -5334, -5339,
                                                                    -5340, -5341, -5342, -5343, -5344, -5345, & -5346-YRG
     3580039.v1
         Case 4:20-cv-05340-YGR Document 300 Filed 11/11/20 Page 2 of 2




 1         On October 27, 2020, Judge Connolly issued an order inviting the parties to submit briefs

 2 addressing two questions. See attached Ex. A. In response to that order, the Uniloc entities filed the

 3 attached Exhibit B.

 4         It appears Judge Connolly discovered a fact the parties in that (and this) action had

 5 overlooked, namely, that Fortress’s alleged right to sublicense would have been prospective only,

 6 and thus would not relate to (or be able to address) past infringement. Uniloc’s view of the

 7 significance of that fact is set forth in Ex. B. Uniloc invites Google to set forth its own views on this

 8 issue. If it does so, Uniloc will waive reply.

 9

10 Dated: November 11, 2020                         Respectfully submitted,
11                                                  /s/ Aaron S. Jacobs
                                                    Aaron S. Jacobs (Cal. Bar No. 214953)
12                                                  ajacobs@princelobel.com
                                                    PRINCE LOBEL TYE LLP
13                                                  One International Place, Suite 3700
                                                    Boston, MA 02110
14                                                  Tel: (617) 456-8000
15                                                  Matthew D. Vella (Cal. State Bar No. 314548)
                                                    mvella@princelobel.com
16                                                  PRINCE LOBEL TYE LLP
                                                    357 S. Coast Highway, Suite 200
17                                                  Laguna Beach, CA 92651
                                                    Tel: (949) 232-6375
18
                                                    Attorneys for Plaintiff
19

20

21

22

23

24

25
26

27
28
     PLAINTIFF’S NOTICE OF RECENT JUDICIAL ACTION      2               Case Nos. 4:20-cv-04355, -5330, -5333, -5334, -5339,
                                                                     -5340, -5341, -5342, -5343, -5344, -5345, & -5346-YRG
